Title: To George Washington from George Clinton, 29 December 1778
From: Clinton, George
To: Washington, George


  
    Dear Sir,
    Pokeepsie [N.Y.] December 29th 1778
  
After the Loss of the Forts in the Highlands it became necessary to detach a Part of the Army on the West Side of the River which joined by a Part of the Militia were under my immediate Command. The River being the Bounds between the different purchasing Commissaries none could be found to supply the Troops in Consequence whereof we were reduced to the Necessity of taking from the Inhabitants the necessary Supplies of Flour and Cattle which were delivered to the issuing Commissaries who passed their Receipts to the Owners. Similar Measures were taken by the Quarter Masters to obtain Forage. Different Applications have been made to have those Accounts settled but hitherto without Effect. The purchasing Commissaries upon the new Establishment in this Department esteem it improper to discharge Debts contracted previous to their coming into Office and those who have resigned or are displaced will give no Satisfaction to the Claimants.
I have been much embarrassed by repeated Applications on the Subject from the Persons to whom the Money is due and wrote at different Times to Congress on the Occasion with no Effect. I am therefore obliged to apply to your Excellency and if no other Method can be adopted for the Settlement of those Accounts to request that you would be pleased to lay them before Congress and urge their Order for Payment.
  I am just informed that General Rheidisel is now at the Wallkill a Settlement about fourteen Miles West of New Winsor and proposes  
    
    
    
    taking up his Winter Quarters in that Vicinity in a Part of it peopled principally by his own Countrymen. This Gentleman’s Conduct and Conversation on his March has been very exceptionable (if I am rightly inform<mutilated> there are already too many disaffected <mutilated> Neighbourhood their Number will probably be increased if a Person lately so high in Command in the British Service (who will consequently carry with him a dangerous Influence) is permitted to remain among them. I submit therefore the Propriety of ordering him to join his Corps or of removing him to some Place where he will have less Opportunity to do Mischief, and am Sir with the highest Esteem and Respect your Excellency’s most obedt servt

  Geo. Clinton

